951 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Marlin DILL, Plaintiff-Appellant,v.Admiral James WATKINS;  and Joe La Grone, Defendant-Appellees.
No. 91-5039.
United States Court of Appeals, Sixth Circuit.
Dec. 30, 1991.

Before KEITH and RYAN, Circuit Judges, and ALDRICH, District Judge.*
PER CURIAM:


1
Donald Marlin Dill appeals from the district court's September 10, 1990, order dismissing his claim for failure to state a claim upon which relief can be granted.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee, for the reasons set forth in his September 10, 1990, Order.



*
 The Honorable Ann Aldrich, United States District Judge for the Northern District of Ohio, sitting by designation